Citation Nr: 1638482	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-16 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1967 to May 1971. He had additional periods of service with the Marine Corps Reserve. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the New Orleans, Louisiana, Regional Office (RO).
	
The issue of an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record in an August 2013 supplemental claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not submitted or identified any relevant evidence that documents current treatment for bilateral upper extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2010 notice which informed him of the evidence generally needed to support claims for entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2010 notice was issued to the Veteran prior to the April 2010 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation identified by the Veteran. He was not afforded a VA examination in connection with his claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy. However, VA does not have the duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence of bilateral upper extremity peripheral neuropathy or persistent or recurrent symptoms of the disability in the present case. In his claim for compensation, the Veteran asserts that he has the disorder and in the report of an August 2010 VA diabetes mellitus examination, it was noted that he had an occasional tingling sensation in his hands. The Board finds that there is no evidence in the record that the Veteran has, has been diagnosed with, or has recurrent symptoms associated with the disorder. There is sufficient competent evidence of record for VA to decide the claim without an examination.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and early-onset peripheral neuropathy becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii). 

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for PTSD, type II diabetes mellitus, bilateral tinnitus, and left ear hearing loss.

The Veteran's service personnel records reflect that he had service in the Republic of Vietnam. Therefore, exposure to herbicides is presumed. 

Service treatment records do not reflect that the Veteran had complaints of or treatment for bilateral upper extremity peripheral neuropathy at any point during service. In August 2010, the Veteran was afforded a VA diabetes examination. He had complaints of an occasional tingling sensation in his hands. On examination, all tests performed on the upper extremities were normal. No diagnosis of upper extremity peripheral neuropathy was advanced. In November 2014, the Veteran was afforded another VA diabetes examination. The examiner indicated that the Veteran had no complications of his diabetes and he had no additional disorders caused or aggravated by his diabetes. In June 2015, an Agent Orange Peripheral Neuropathy Review Check List was completed for the Veteran. It was noted that the Veteran had no indication of bilateral upper extremity peripheral neuropathy.

Service connection requires a current disability and the Veteran does not have bilateral upper extremity peripheral neuropathy. Therefore, service connection is not warranted and the claim is denied.



ORDER

Service connection for bilateral upper extremity peripheral neuropathy is denied.


REMAND

Service personnel records reflect that the Veteran had service in the Marine Corps Reserve. Remand is necessary to obtain these complete records. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). Remand is also necessary to obtain a VA medical examination for hypertension.

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed hypertension that is not already in VA's possession. 

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Marine Corps Reserve and (2) forward all available service treatment and service personnel records not already of record associated with such duty for incorporation into the record.

3.  AFTER completing the above development, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. 

The examiner should address the following:

a.  Whether hypertension had its onset during a period of active service, active duty for training, inactive duty for training; is related to the Veteran's in-service exposure to herbicides; or otherwise originated during active service/duty.

b.  Whether hypertension was caused by the Veteran's service-connected disabilities.

c.  Whether hypertension was aggravated by the Veteran's service-connected disabilities.

Service connection is currently in effect for PTSD, type II diabetes mellitus, bilateral tinnitus, and left ear hearing loss.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


